Citation Nr: 1024778	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic venous 
insufficiency and polyneuropathy, claimed as bilateral ankle 
disorders, to include as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1943 to January 1946.  
This matter arises before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

The Board observes that there are inherently inconsistent and 
inadequate medical opinions of record regarding the etiology of 
the Veteran's chronic venous insufficiency and polyneuropathy.  A 
June 2007 VA supplemental opinion concluded that that the 
Veteran's chronic venous insufficiency and polyneuropathy were 
more likely a result of his longstanding uncontrolled diabetes 
mellitus and less likely as not caused by or a result of his 
service-connected sciatic nerve paralysis.  However, after the 
examiner provided this opinion, the Veteran sought treatment at 
the Dayton VA Medical Center.  One doctor wrote in September 2007 
that the Veteran had pain in his legs for two years from 
neuralgia.  In June 2008, another clinician wrote that the 
Veteran's leg was giving way and was more likely due to 
degenerative joint disease rather than a neurological disorder.  
However, none of these opinions provided any rationale or 
reasoning to support them.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Thus, because there was no explanation to 
support any of the aforementioned opinions, the Board finds that 
they are all inadequate.  Therefore, the record contains 
competing and inadequate medical opinions, and the Board finds a 
remand for a new examination and medical opinion would be helpful 
in determining the etiology of the Veteran's disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA 
examiner who conducted the April 2007 VA 
examination.  If the April 2007 examiner is not 
available, the Veteran's claims file should be 
forwarded to another appropriate clinician; a 
new examination should be conducted; and all 
tests and examinations should be reported in 
detail.  

The claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner.  The examiner should indicate in the 
report that the claims file was reviewed.  

The examiner should render an opinion as to 
whether it is at least as likely as not (i.e., 
probability of 50 percent) that the Veteran's 
chronic venous insufficiency and/or 
polyneuropathy are caused by or aggravated by a 
service-connected disability or otherwise 
etiologically related to his period of active 
military service.  If the examiner is unable to 
give such an opinion without resorting to mere 
speculation, the examiner should state so and 
give the reasons why he/she cannot give such an 
opinion.   The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

2.	After any additional development deemed 
necessary is accomplished, the Veteran's claim 
should be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that contains 
notice of all relevant actions taken, including 
a summary of the evidence and applicable law, as 
well as regulations considered pertinent to the 
issue.  An appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.       

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



